Title: To George Washington from Major General William Heath, 19 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Pecks kill [N.Y.] Novr 19th 1779
        
        Enclosed is a Letter Genl Huntington has requested me to forward.
        I had ordered the Two Connecticut Brigades to Cross the River and encamp near Stony Point agreable to your Instruction of the 16th The First Brigade was to pass this Day the Second to morrow. Genl Parsons Just now informs me that He received Instructions from your Excellency the last Evening to move over the Waggons and Heavy Baggage first and to keep the Tents Standing untill that is done from which He Supposes that the Troops are to move on towards Morriss Town, without encamping at Haverstraw I wish to know your Excellencys Intentions on this Head There are Guards and working Partys Detached from the Connecticut Line at Litch field, Fredricksburgh, on the Redoubts in the Highlands &c. are they to be Called in and Joyn the Division?
        I have Established the following rule for Furloughing the Officers, (under the restrictions you were pleased to point out) Those of the Connecticut, Line 30 Days Those of Massachusetts west of Worcester 40 Days, and those to the Eastward of that place 50 Days, which will I believe gratify all that wish furloughs.
        Those who are going Home are applying for orders to draw their rations while absent from the nearest Commissary to them, they assert that Some of the Commissary would perhaps Issue on their application but others will not, as they conceive the ration to be their Just due and are at present laboring under many discouragements, and Some of them very Probably in strait Circumstances, I would request that your Excellency would in Such way Signify your pleasure, as you may think proper, as Those who are now going home will be deprived of the benefit unless Somthing be soon determined. I have the honor to be with the greatest respect your Excellencys Most Obedient Servt
        
          W. Heath
        
       